Citation Nr: 1640573	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  11-07 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a surgical scar of the anterior lower abdomen, to include entitlement to a separate rating for excess abdominal skin as a residual of the service-connected surgical scar.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the U.S. Navy from October 1989 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that awarded service connection for a residual scar of the anterior lower abdomen with an evaluation of 0 percent, effective November 1, 2009.  In November 2011, the RO assigned a higher rating of 10 percent for the Veteran's service-connected scar, effective March 24, 2011.  The RO in Roanoke, Virginia currently has jurisdiction over the Veteran's appeal.

In January 2016, the Veteran testified before the undersigned at video-conference hearing.  A transcript of the hearing is in the claims file.

The claim was previously before the Board in March 2016, at which time, the Board granted an initial 10 percent rating for the Veteran's service-connected residual abdominal scar for the period from November 1, 2009 to March 23, 2011.  The Board then remanded for further development and consideration the issue of entitlement to an initial rating for the surgical scar in excess of 10 percent for the entire appellate period, so from November 1, 2009, forward.  See March 2016 Board Remand.  That additional development having been completed, the claim has since returned to the Board.


In a July 2016 statement, the Veteran asserted that, rather than seeking an increased rating for her service-connected abdominal scarring, she is, instead, seeking a higher or separate evaluation based upon the "excess skin above [her] abdominal scar and the restrictions of [her] physical functioning."  See July 2016 Correspondence.  See also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that evaluations for distinct disabilities resulting from the same injury can be combined so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition).  Accordingly, the Board has recharacterized the issue on appeal as reflected on the title page and discusses entitlement to a separate rating, as opposed to an increased rating, in the decision below.

This appeal was processed using the VBMS and Virtual VA paperless claims processing systems.


FINDING OF FACT

During the entire appeal period, the residual surgical scar of the anterior lower abdomen has been manifested by pain and tenderness, and excess skin above the surgical scar has caused the scar to be unstable.


CONCLUSION OF LAW

The criteria are met for an initial rating of 20 percent, but no higher, for the residual surgical scar of the anterior lower abdomen.  38 U.S.C.A. §§ 1110, 1131, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural Duties

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  See also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

Because the appeal of the initial rating assigned the Veteran's service-connected scar stems from the grant of service connection for this disability, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  She additionally has not alleged any notice deficiency during the adjudication of her claims.  See Sanders, 556 U.S. 396.

Concerning the duty to assist, the Veteran's lay statements and argument in support of her claims, service treatment and personnel records, VA treatment records, Department of Defense (DoD) treatment records, and private treatment records identified by her have been associated with the claims file, to the extent obtainable.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159 (c).  The Veteran has not identified any other records or evidence she wished to submit or have VA obtain.  Accordingly, the Board finds that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf. 


The Veteran was also provided VA Compensation and Pension examinations to determine the severity of this condition, including specifically in September 2009 and April 2016.  See 38 C.F.R. § 4.1 (2016) (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  The examination reports contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide the relevant findings for rating the Veteran's service connected scar for the entire period at issue.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  See also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  

The Veteran has challenged the adequacy of the VA examinations, stating in July 2016 correspondence that the examiner failed to adequately consider her reported symptomatology and failed to properly evaluate her claimed condition.  In this regard, the Board notes that the nature, methodology, and scope of the examination is within the purview of the examiner.  See Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009).  Furthermore, the examiner's findings were, as previously noted, based on clinical evaluation of the Veteran, a review of the Veteran's medical history including her VA, DoD, and private treatment records, which included repeated physical evaluation of her service-connected scarring.  Id.  Moreover, the examination report addressed the pertinent evidence of record and sufficiently informed the Board of both the examiner's judgment on the medical questions at issue and the essential rationale for the opinions rendered.  See Monzingo, 26 Vet. App. at 107.  Therefore, the Board finds that the examinations are adequate for deciding the Veteran's claim.  See id.  Accordingly, VA's duty to provide a VA examination has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In light of the foregoing, the Board finds that there was substantial compliance with the Board's remand directives to obtain outstanding treatment records and to provide contemporaneous reexamination of the Veteran's service-connected scar.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The claim has also been remanded in order to obtain all relevant evidence, thereby negating any potential prejudice.

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Sanders, 556 U.S. at 407, 410; Arneson, 24 Vet. App. at 389; Vogan, 24 Vet. App. at 163.


II.  Increased Initial Rating

The Veteran maintains that additional compensation is warranted for the residuals of her service-connected surgical scar of the anterior lower abdomen, status post hysterectomy.  For the following reasons, the Board finds that an increased 20 percent initial rating is warranted for the scarring and residual impairment caused by the surrounding excess skin.  

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1. 

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  See 38 C.F.R. § 4.14 (2016).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

As discussed, service connection was granted for the residual scar of the anterior lower abdomen in the December 2009 rating decision forming the basis of this appeal.  Specifically, the Veteran has a linear scar on her anterior lower abdomen that measures 19 cm long by 0.1 cm wide (9.5 cm2).  See, e.g., September 2009 Compensation and Pension Examination Report.  The scar is currently in receipt of a 10 percent rating, effective since November 1, 2009, the first day following the Veteran's separation from active duty.  See 38 C.F.R. § 3.400(b)(2)(i) (2016).  See also December 2009 Rating Decision (assigning an initial noncompensable (0 percent) evaluation for the surgical scar, effective from November 1, 2009, forward); November 2011 Rating Decision (granting an increased 10 percent rating for the Veteran's service-connected scar, effective from March 24, 2011); March 2016 Board Decision (granting an initial 10 percent rating for the Veteran's service-connected residual abdominal scar for the period from November 1, 2009 to March 23, 2011).  

The Veteran's post-surgical abdominal scar is rated under 38 C.F.R. § 4.118, Diagnostic Code 7804, which concerns unstable or painful scars.  Diagnostic Code (DC) 7804 provides a 10 percent rating for one or two scars that are unstable or painful, a 20 percent rating for three or four scars that are unstable or painful, and a 30 percent rating for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, DC 7804 (2016).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Id. at Note (2).  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional rating under Diagnostic Code 7804, when applicable.  Id. at Note (3).  See also 38 C.F.R. § 4.118, DC 7805 (2016) (providing that any disabling effects of scars rated under Diagnostic Codes 7800 (pertaining to scars of the head, face, or neck), 7801 (pertaining to deep and nonlinear scars), 7802 (pertaining to superficial and nonlinear scars), and 7804 (pertaining to scars that are unstable or painful) that are not considered in the rating provided under Diagnostic Codes 7800-7804 are to be rated under an appropriate diagnostic code).  

Here, the 10 percent evaluation currently in effect for the Veteran's abdominal scar is based upon evidence establishing that her single service-connected scar is painful and tender.  See November 2011 Rating Decision and November 2011 Supplemental Statement of the Case (SSOC) (noting medical treatment records dated from March 2011 forward reflecting tenderness and discomfort at the site of the scar); March 2016 Board Decision (finding that, from November 1, 2009 to March 23, 2011, the Veteran's service-connected lower abdominal scar was "characterized by pain and tenderness").  In particular, medical records dated throughout the appellate period note her consistent complaints of pain, tenderness, and discomfort at the site of her scar.  See, e.g., May 2009 DoD Outpatient Treatment Record (noting the presence of a mildly fibrotic, tender surgical scar); March 2011 VA Primary Care Physician Note (noting that the area surrounding her scar is "uncomfortable . . . all the time" and describing it as "slightly tender"); April 2016 VA Scars Disability Benefits Questionnaire (DBQ) (finding the area surrounding the Veteran's abdominal surgical scar to be painful on palpitation).

However, as noted, an additional 10 percent is to be added to the evaluation assigned under DC 7804 "[i]f one or more scars are both unstable and painful."  See 38 C.F.R. § 4.118, DC 7804, Note (2) (emphasis added).  Here, the Veteran has competently and credibly asserted in statements and testimony adduced throughout the pendency of the appeal that the excess skin overhanging her abdominal scar makes the area "raw" and irritated.  See, e.g., January 2016 Board Hearing Testimony.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (layperson is competent to report disease with unique and readily identifiable features).  Affording the Veteran the benefit of the doubt, the Board finds these competent and credible statements sufficient to establish that she experiences frequent disruption and irritation of the skin covering her scar.  Accordingly, the Board finds that, in addition to the pain and tenderness she experiences, her linear abdominal scar is also unstable, as the excess skin that overhangs her anterior lower abdomen causes chronic irritation to the covering of skin over the scar.  See 38 C.F.R. § 4.118, DC 7804, Note (1) (defining an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar).  

Therefore, based on the Veteran's competent and credible reports of an abdominal scar that is manifested by symptoms of tenderness and instability, the Board finds that, for the entire appellate period, she is entitled to an initial 20 percent rating under diagnostic code 7804 for one scar that is painful and unstable.  See 38 C.F.R. § 4.118, DC 7804, Note (2).  

The Board has considered the Veteran's assertion that an additional disability rating is warranted for the residual excess skin, separate and apart from the rating assigned the service-connected abdominal scar.  See July 2016 Correspondence.  However, the manifestations of this excess skin, including pain, tenderness, and irritation at the site of the underlying scar, have already been taken into account in the assignment of 20 percent rating for the affected scarring under DC 7804.  See 38 C.F.R. § 4.118.  Accordingly, although various manifestations of a single disability may be assigned separate disability evaluations, as noted, VA regulations preclude the practice of "pyramiding," which is the evaluation of the same manifestation of a disability under different diagnoses.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. 259.  Indeed, the United States Court of Appeals for Veterans Claims has noted that 38 U.S.C.A. § 1155 implicitly contains the concept that "the rating schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomology; such a result would overcompensate the claimant for the actual impairment of his earning capacity" and would constitute pyramiding.  Esteban, 6 Vet. App. at 261, quoting Brady v. Brown, 4 Vet. App. 203 (1993).


Here, the criteria under 38 C.F.R. § 4.118, DC 7804 contemplate symptoms such as pain, tenderness, and frequent irritation, as well as the functional limitations resulting from such symptoms.  See 38 C.F.R. §§ 4.1, 4.10, 4.21 (reflecting that the schedular criteria are generally designed not to compensate for specific symptoms, but instead for the average impairment in earning capacity due to disability resulting from such symptoms and indicating that, although specific examples of functional impairment in the context of work and daily activities may not be mentioned in the criteria, the criteria are necessarily designed with a view toward compensating for such impairment).  Thus, to the extent that the Veteran's excess abdominal skin has been productive of pain, discomfort, skin irritation, and impairment of functioning including in her sex life, her ability to exercise, and her daily activities of dressing and sitting, such symptoms were already taken into consideration in the assignment herein of an increased 20 percent rating for the surgical scar under DC 7804.  Accordingly, awarding a separate disability rating for those manifestations would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.

Further, the medical evidence does not reflect that a higher or separate rating is warranted under any of the additional diagnostic codes pertaining to scarring, including DC 7800 (concerning scarring of the head, face, or neck); DC 7801 (deep and nonlinear scars); DC 7802 (superficial and nonlinear scars); or DC 7805 (other scars or effects of scars).  See 38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7805 (2016).  See also September 2009 Compensation and Pension Examination Report; April 2016 VA Scars DBQ.  In this regard, there is no involvement of the face, head, or neck, see DC 7800 (concerning scarring of the head, face, or neck), and the Veteran's scar is linear, see 38 C.F.R. § 4.118, DC 7801 (concerning deep and nonlinear scars) and DC 7802 (regarding superficial and nonlinear scars).  Moreover, DC 7805 is not implicated as the disabling effects of the Veteran's disability are considered in the rating provided under DC 7804, as discussed.  see 38 C.F.R. § 4.118DC 7805.


With regard to the additional diagnostic codes concerning disabilities affecting the skin, the Veteran does not contend, nor does the evidence reflect, that she would warrant a separate or higher rating for American leishmaniasis (DC 7807); Old World leishmaniasis (DC 7808); discoid lupus erythematosus or subacture cutaneous lupus erythematosus (DC 7809); tuberculosis luposa (lupus vulgaris), active or inactive (DC 7811); dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris) (DC 7813); bullous disorders (including pemphigus vulgaris, pemphigus foliaceous, bullous pemphigoid, dermatitis herpetiformis, epidermolysis bullosa acquisita, benign chronic familial pemphigus (Hailey-Hailey), and porphyria cutanea tarda) (DC 7815); psoriasis (DC 7816); exfoliative dermatitis (erythroderma) (DC 7817); malignant skin neoplasms (other than malignant melanoma) (DC 7818); benign skin neoplasms (DC 7819); an infection of the skin not listed elsewhere (including bacterial, fungal, viral, treponemal and parasitic diseases) (DC 7820); cutaneous manifestations of collagen-vascular diseases not listed elsewhere (including scleroderma, calcinosis cutis, and dermatomyositis) (DC 7821); papulosquamous disorders not listed elsewhere (including lichen planus, large or small plaque parapsoriasis, pityriasis lichenoides et varioliformis acuta (PLEVA), lymphomatoid papulosus, and pityriasis rubra pilaris (PRP)) (DC 7822); Vitiligo (DC 7823); diseases of keratinization (including icthyoses, Darier's disease, and palmoplantar keratoderma) (DC 7824); urticaria (DC 7825); primary cutaneous vasculitis (DC 7826); erythema multiforme or toxic epidermal necrolysis (DC 7827); acne (DC 7828); chloracne (DC 7829); scarring alopecia (DC 7830); alopecia areata (DC 7831); hyperhidrosis (DC 7832); or malignant melanoma (DC 7833).  See 38 C.F.R. § 4.118.

In sum, the evidence establishes that the Veteran's service-connected abdominal scar with residual excess skin warrants an initial 20 percent rating for the entire appellate period.  See 38 C.F.R. § 4.118, DC 7804.  See also Fenderson, 12 Vet. App. at 126.


III.  Extraschedular Considerations

The evaluation of the Veteran's abdominal scar does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  38 C.F.R. § 3.321(b)(1).  These criteria have been broken up into a three-step inquiry: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 114. 

Here, a comparison of the manifestations of the Veteran's service-connected abdominal scar with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  There is no indication that the symptoms and clinical findings pertaining to her scar is otherwise exceptional or unusual for this type of disability or that there are symptoms attributable to her service-connected scar that are left uncompensated or unaccounted for by the assignment of a schedular rating.  Rather, the symptoms of her scar, including pain, discomfort, and chronic skin irritation, are directly addressed by the ratings schedule, specifically by section 4.118 of the regulations, as well as by DC 7804, as discussed in detail above.  See 38 C.F.R. § 4.118, DC 7804 (2016).  

Moreover, the fact that a particular symptom or manifestation may not be mentioned in the rating criteria does not in itself show an exceptional or unusual disability picture.  In this regard, all schedular criteria are meant to take into account the average impairment in earning capacity resulting from service-connected disabilities.  See 38 C.F.R. § 4.1.  Their basis is one's ability to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2016); see also § 4.21 (2016) ("[c]oordination of rating with impairment of function will . . . be expected in all instances").  Viewed in this light, the purpose of the schedular ratings with their corresponding criteria keyed to graded levels of evaluation is necessarily to provide compensation for the symptoms and functional impairment caused by the disability in question, particularly with regard to how they affect earning capacity.  See 38 C.F.R. §§ 4.1, 4.10, 4.21 (2016).  

By the same token, although specific examples of functional impairment in the context of work and daily activities may not be mentioned in the criteria, the criteria are necessarily designed with a view toward compensating for such impairment.  As stated in 38 C.F.R. § 4.10, the basis of disability evaluations is the ability of the body as a whole, or of the psych, or of a system or organ of the body, to function under the ordinary conditions of daily life including employment.  Thus, it must be assumed that the actual impairment caused by the disability under ordinary conditions of life and work is already built into the rating criteria by design, in light of § 4.10.  It also bears re-emphasizing that the schedular ratings are averages and need not completely account for each individual veteran's circumstances in order to be adequate for evaluation purposes.  See Thun, 22 Vet. App. at 114; see also 38 C.F.R. § 4.21 (2016) (providing that in view of the number of atypical instances, it is not expected that all cases will show all the findings specified in the criteria, but that coordination of rating with impairment of function will be expected in all instances).  Thus, the fact that the disability may impose external challenges or circumstances unique to the claimant and not specifically mentioned in the criteria does not alone show that application of the regular schedular standards is impractical.  Cf. VAOPGCPREC 6-96 (August 16, 1996) (holding that the fact that circumstances specific to a claimant may cause the effects of a service-connected disability to be more profound in that claimant's case does in itself provide a basis for extraschedular referral).  

Accordingly, the fact that the Veteran has reported experiencing limitations in her ability to exercise, difficulties in her sex life, and impairment of daily activities including dressing and sitting, among other situational difficulties, does not establish an exceptional or unusual disability picture even though these challenges or circumstances are not specifically mentioned in the schedular criteria.  Rather, the direct clinical manifestations of the scar, such as pain, rawness, discomfort, irritation, and tenderness, and the diagnosis or diagnoses rendered on the basis of such manifestations, determine the rating criteria to be applied, and it must be assumed that the applicable rating criteria adequately compensate for the functional impairment experienced in the context of daily life and employment.  See 38 C.F.R. §§ 4.1, 4.10. 

If the Veteran's manifestations were such that they caused additional disability not contemplated by DC 7804, then a separate rating may be warranted for the associated disability, or extraschedular referral may be in order.  In this case, the Veteran's pain, rawness, discomfort, irritation, and tenderness have not caused disability beyond or distinct from what is contemplated by DC 7804, and the Board has already explained why such manifestations do not render the application of the schedular criteria impractical, since they are not designed to compensate for each and every sign and symptom, but rather for the resulting overall disability.  As noted above, the resulting disability in terms of daily functional and occupational impairment is itself usually not described in the rating criteria, but is built into the schedular standards.  See 38 C.F.R. §§ 4.1, 4.10.  Thus, there must be affirmative evidence that the disability in question not only does not fit squarely into their framework-which is designed to be broad enough to encapsulate many possible variations of a given disability but by the same token may not always thoroughly describe each individual case (indeed may not describe any individual case given their generality)-but is "so exceptional or unusual" as to render their application impractical.  See Thun, 22 Vet. App. at 114.  And here, the evidence does not show that the manifestations of the Veteran's scar are themselves additional disabilities or that they cause additional impairment in earning capacity beyond what is already compensated by the 20 percent rating assigned under DC 7804.  

Furthermore, with respect to occupational impairment, the fact that a disability interferes with employment "cannot constitute an 'exceptional or unusual' circumstance rendering application of the rating schedule impractical."  VAOPGCPREC 6-96.  In this regard, the rating schedule itself is based upon the average impairment of earning capacity due to service connected disability, and thus "application of the rating schedule clearly recognizes that the rated disability interferes with employment."  Id.; see also 38 C.F.R. § 4.1; Thun, 22 Vet. App at 118-19 (holding, in pertinent part, that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Thus, a finding that interference with employment can satisfy the first Thun factor would essentially collapse the first two Thun factors into one, and be inconsistent with the fact that interference with employment is already contemplated by the rating schedule, and indeed forms its very basis.

With the above principles in mind, the challenges reported by the Veteran show difficulties consistent with an abdominal scar.  They do not show manifestations different from, or more severe than, the levels of disability compensated by the rating criteria such as to render their application impractical.  

In sum, for the reasons explained above, there are no disabling effects of the Veteran's abdominal scar not accounted for under the schedular criteria such as to render their application impractical, even if a given sign, symptom, or example of functional impairment or external challenge is not specifically mentioned in the rating criteria.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  

Accordingly, the available schedular evaluations are adequate to rate this disability, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, is moot.  See Thun at 118-19.  Therefore, the Board will not refer the evaluation of the Veteran's abdominal scar for extraschedular consideration.  See id.; 38 C.F.R. § 3.321(b).  

When argued by the claimant or reasonably raised by the record, the combined effects of a veteran's service-connected disabilities must also be considered in determining whether extraschedular referral is warranted under § 3.321(b)(1).  Johnson  v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (observing that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented"); Yancy v. McDonald, 27 Vet. App. 484, 493-97 (2016).  In this regard, consideration must be given to the "compounding negative effects that each individual disability may have on the veteran's other disabilities."  Johnson, 762 F.3d at 1366.  When considering whether referral is warranted based on the combined effects of a veteran's service-connected disabilities, the Board first must compare the Veteran's symptoms with the assigned schedular ratings.  Yancy, 27 Vet. App. at 495.  "If the schedular evaluations reasonably contemplate the veteran's symptomatology-including any symptoms resulting from the combined effects of multiple service-connected disabilities-then the first Thun step is not satisfied, and referral is not warranted."  Id.  The Court has held that "[a]lthough the Board must consider any combined effects resulting from all of the Veteran service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status[.]"  Id. 


Here, the Veteran has not argued, and the record does not otherwise show, that her other service-connected disabilities impact her abdominal scar so as to produce symptoms or severity not reasonably described or contemplated by the applicable schedular criteria.  Further, the evidence does not show that the collective impact of her service-connected disabilities produces a disability picture not adequately compensated by the combined evaluation assigned under 38 C.F.R. § 4.25 (2016) based on their individual evaluations.  See Yancy, 27 Vet. App. at 495.  The Veteran's other service-connected disabilities have not been shown to impact her abdominal scar in such a way as to produce symptoms or severity not captured by the schedular rating assigned, or the combined evaluation under § 4.25.  Accordingly, the first Thun element is not satisfied, and thus referral for extraschedular consideration of the collective impact of the Veteran's service-connected disabilities is also unwarranted.


ORDER

An initial evaluation of 20 percent, and no higher, for the surgical scar of the anterior lower abdomen is granted, subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


